Allowable Subject Matter
1.	Claims 1-9 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor device with all limitations as recited in claim 1, comprising a first standard cell, and a power switching circuit including a first switching transistor and including a first buffer connected to a gate of the first switching transistor, which may be characterized in that the first buffer includes a third fin and a fourth fin, that the first buffer adjoins the first standard cell, and in that the first buffer is disposed between a first well tap and the first standard cell in a plan view. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Aton et al. U.S. Patent 10,192,859 B2 discloses an Integrated circuit including a structure formed on a substrate and including base levels, terminating cells, and block of standard cells arranged in rows, the standard cells being adjacent a strip of separation and protected by terminating cells.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11-03-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818